Exhibit 99.1 HANCOCK FABRICS REPORTS OPERATING INCOME OF $2.7 MILLION FOR THE 2, ITS SECOND CONSECUTIVE YEAR OF OPERATING INCOME, AND FIRST POSITIVE CASH FLOW FROM OPERATIONS SINCE 2010 BALDWYN, MS, May l, 2015 – Hancock Fabrics, Inc. (OTC symbol: HKFI) today announced financial results for its fourth quarter of 2014, which contained 14 weeks, and the 2014 fiscal year ended January 31, 2015, which contained 53 weeks. Financial results for the fourth quarter include: ● Net sales for the quarter were $88.8 million compared to $81.3 million for the fourth quarter of 2013. On a comparable 13 week basis net sales increased by 2.8% year over year and comparable store sales increased by 2.2%. ● Gross profit for the fourth quarter was 4
